Title: To Thomas Jefferson from Micajah Pettit, 7 January 1807
From: Pettit, Micajah,Robards, William
To: Jefferson, Thomas


                        
                            [7 Jan. 1807]
                        
                        At a numerous meeting of the Citizens of the County of Washington, convened at The house of Peleg Braggs in the Town of Argyle in Said County on the 7th day of January 1807. The following address was unanimously adopted by Said Meeting & Requested to be forwarded to the President of the United States—
                  To Thomas Jefferson, President of the United States.
                            
                  Sir,
                  The Republican citizens of the county of Washington in the State of New York, feel it a duty they owe to You, to their Country, and to themselves, at the present crisis of our publick affairs to express to you there Sentiments, and there Wishes;—
                  For four years previous to your promotion to the chair of State, we Saw measures pursued by the then Administration, which, were Subversive of the principles of our revolution as expressed in our declaration of independence;
                  Since you Sir, have been at the head of our Government, we have observed with Satisfaction the groing prosperity of our country, the increasing wealth of her Citizens, the flourishing Situation of her Agricutual & Commercial Concerns, and the respectable Standing which She maintains with foreign Nations.
                  We have Seen and felt a diminution of our Public burthens, we have Seen prudence and Econemy introduced into every department of Government, and we now behold an almost exhausted Treasury, replenished, and an Accumelatd National debt Greatly diminished;
                  We have viewed with pleasure, the Chief Magistrate of our Country turning his attention towards the Secureing the Navigation of our western waters; the honorable Extension of our territory; and the amelioration of the condition of our fellow men—
                  Of these and other measures, we have not been unconcerned Spectators;—we feel an anxious Selicitude, that, the Same Measures, which have secured to us, these invaluable blessings of peace & prosperity, may Still be pursued:—and we feel the fullest Confidence, that while our political bark shall be guided by the Same hand, that now holds the helm of State, that Course will be pursued, which, will insure us entrance into the haven of National felicity—And tho Clouds seem to be gathering in our Horizon, we doubt Not, but that he who so Skillfully 
                  
                        “———Guides with ease
                  
                        “ the happier times of honest peace
                  will, if occasion Shall require, with equal ability
                  
                        “—govern in the fearful hour 
                  
                        “—of horrid war—
                  Entertaining these Sentiments, it is with regret we hear it reported, that it is your intention Not to be considered as a candidate at the next presidential election—whether this report is founded in fact, or whether it is the Spontaneous effusions of true republicanism, it is with equal regret, that the present State of our Country requires a departure from what we in union with our republican bretheren consider so Noble and patriotic a principle;—But in the present disposition of Some amongst us to discountenance efforts to promote the General cause of Civil prudence, and a reconciliation of feining Sentiments, it becomes a Matter of Necessity rather than discretion a duty Not a privialedge, that every true American should unite in this request; If Such is your intention or determination, that you May Nevertheless reconsider the Subject, & Yield your consent once more to Serve your Country in that important office which you Now Sustain—
                  Accept Sir the most Sincere assurances of our high Consideration & Respect
                        
                            Micajah Pettit— Chairman
                     William Robards— Secretary.
                        
                    